DETAILED ACTION

1. 	This office action is in response to applicant’s communication filed on 02/23/2022 in response to PTO Office Action mailed on 12/03/2021.
2.	In response to the last Office Action, claims 1, 6, 8, 12, 16 and 18-20 have been amended. No claims are added or canceled. In this office action, claims 1-20 are pending.

Reason for Allowance

3.	 The following is an examiner’s statement of reasons for allowance: The closest Prior art fail to anticipate or render obvious the amended features in the independent claims 1, 12 and 20. The amended features in independent claims 1, 12 and 20 are novel and non-obvious over closest prior art. The dependent claims 1-11 and 13-19 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “ Comments on Statement of Reason for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YUK TING CHOI/            Primary Examiner, Art Unit 2153